DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3-12 and 14-19 are objected to because of the following informalities:
Claims 3-12 and 14-18, line 1, “A low odor” should be “The low odor”.
Claim 19, line 1, “producing low” should be “producing the low”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “A method of producing [the] low odor packaging film according to Claim 13, wherein the polyamide and polyolefin of the inner layer are introduced as an unseparated multicomponent recyclate.” The scope of the claim is confusing because the method provides only a single step (“introduc[ing]” the polymers) that cannot result in the overall packaging film without additional steps. Therefore, it is not clear what steps are encompassed by the claim.



Claim Rejections - 35 USC § 103
Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasse et al. (EP 0622183) in view of Hofmeister et al. (US 6,379,812).
Note: citations for EP ‘183 refer to the machine translation provided by Applicant filed 11/30/2020.
Regarding claims 1, 3-4, and 7:
Gasse discloses a multilayer film for packaging that contains a recyclate based on polyamide and polyolefin (abstract; p2-3). The film comprises a scrap layer containing the recyclate and an accompanying layer (also described as a companion layer) that can be provided on either side of the scrap layer (p3). The material of the accompanying layer can be selected to provide the desired properties and includes polyamide and/or EVOH to provide oxygen barrier properties (p3-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide barrier layers on both sides of the scrap layer to provide improved barrier properties.
Gasse is silent with regard to the oxygen transmission rate (OTR) of the barrier layers.
It was known in the art to adjust the OTR to provide the desired oxygen barrier properties for a given end use. For example, Hofmeister discloses a multilayer film for packaging materials having low OTR (col 1 ln 4+). The film comprises an oxygen barrier layer comprising EVOH or polyamide that has less than 6 cc/m2 per 24 hours at 1 atm (73°F at o% RH) (col 3 ln 48+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the OTR of the oxygen barrier properties, including over values presently claimed, to protect any contents in the packaging from oxygen to a desired degree for a given end use.
Given that the materials used by Gasse in view of Hofmeister for the barrier layer are the same materials as used in the present invention, the examiner submits such layers would provide “odor barrier” properties and therefore provide an overall “low odor” film as presently claimed.
Regarding claim 5:
Gasse teaches the scrap layer can further comprise adhesives, which includes anhydride-modified polyolefins, which are known compatibilizers (p3-5).
Regarding claim 6
Gasse discloses the recyclate can comprise PA 6, i.e., polycaprolactam (p3). Given that Gasse teaches the material is recycled, and so provides a material otherwise according to the present invention, the examiner submits the material contains an odorous derivative of caprolactam as presently claimed.
Regarding claim 8-9:
Gasse teaches the polyolefin can be polyethylene, polypropylene, or EVOH (p3).
Regarding claims 10-11:
Given that the materials used by Gasse in view of Hofmeister for the barrier layer are the same materials as used in the present invention, the examiner submits such layers would provide odor barrier properties as claimed and therefore provide an overall “low odor” film as presently claimed.
Regarding claim 12:
Gasse teaches the film should provide good optical properties, including optical homogeneity (p3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the haze of the film, including over values presently claimed, to provide a film having good optical properties as desired for a given end use.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasse et al. (EP 0622183).
Regarding claim 13-15:
Gasse discloses a multilayer film for packaging that contains a recyclate based on polyamide and polyolefin (abstract; p2-3). The film comprises a scrap layer containing the recyclate and an accompanying layer (also described as a companion layer) that can be provided on either side of the scrap layer (p3). The material of the accompanying layer can be selected to provide the desired properties and includes polyamide and/or EVOH to provide oxygen barrier properties (p3-4). Gasse teaches the scrap layer can further comprise adhesives, which includes anhydride-modified polyolefins, which are known compatibilizers (p3-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide barrier layers on both sides of the scrap layer to provide improved barrier properties. Given that the materials used by Gasse for the barrier layer are the same materials as 
Regarding claim 16:
Gasse teaches the use of adhesive layers between any of the layers (p3-4).
Regarding claim 17:
Given that the materials used by Gasse for the barrier layer are the same materials as used in the present invention, the examiner submits such layers would provide “odor barrier” properties and therefore provide an overall “low odor” film as presently claimed.
Regarding claim 18:
Gasse teaches a thermoformable film (abstract; p2).
Regarding claim 19:
Gasse teaches the recyclate can be used after re-melting and granulation, i.e., the components are unseparated (p3).
Regarding claim 20:
Gasse discloses a multilayer film for packaging that contains a recyclate based on polyamide and polyolefin (abstract; p2-3). The film comprises a scrap layer containing the recyclate and an accompanying layer (also described as a companion layer) that can be provided on either side of the scrap layer (p3). The material of the accompanying layer can be selected to provide the desired properties and includes polyamide and/or EVOH to provide oxygen barrier properties (p3-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide barrier layers on both sides of the scrap layer to provide improved barrier properties. Given that the materials used by Gasse for the barrier layer are the same materials as used in the present invention, the examiner submits such layers would provide “odor barrier” properties and therefore provide an overall “low odor” film as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787